DETAILED ACTION
Applicant’s reply, filed 18 March 2022 in response to the non-final Office action mailed 24 December 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-21 are pending, wherein: claims 1-2, 4-5, 8, 11 and 14-20 are as previously presented, claims 3, 6-7, 9-10 and 12-13 are as originally filed, and claim 21 is new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pridӧhl et al. (US PGPub 2009/0230347; hereinafter “Pridohl”) in view of Fowler et al. (US PGPub 2006/0194944).
	Regarding claims 1-3, 5, 8-9 and 18-20, Pridohl teaches compositions comprising a polymerizable monomer and/or polymer and, dispersed therein, magnetic particles (abstract; [0008]-[0023]), wherein the polymerizable material and magnetic particles are combined and cured ([0034]-[0037]). Pridhol teaches suitable uses are as adhesive compositions (abstract; [0038]).
	Pridohl teaches the magnetic particles comprise aggregated primary particles having primary particle sized from 2 to 100 nm, aggregated diameters from 100 nm to less than 1 µm, and domains having diameters from between 2 and 100 nm ([0008]-[0011]). Pridohl teaches the magnetic particles are preferably selected from metal oxides of iron, cobalt, nickel, chromium, europium, yttrium, etc., preferably gamma Fe2O3 type ([0016]-[0017]), and from mixed metal oxides of MeIIFe2O4 wherein MII is manganese, zinc, magnesium, cobalt, copper, cadmium or nickel ([0018]-[0019]), and from ternary systems of (Ma1-x-yMbxFey)IIFe2IIIO4 wherein Ma and Mb are selected from cobalt, nickel, zinc, copper, barium, strontium, etc. ([0020]-[0021]).
	Pridohl teaches the polymerizable monomer/polymer may be selected from any suitable monomers/polymers which can be softened thermoplastically, polyurethanes, polyepoxides, polyamide-imides, etc. ([0028]-[0029]). Pridohl does not specifically teach phthalonitrile monomers/polymers. However, Fowler teaches filled phthalonitrile composites comprising a matrix of a phthalonitrile material obtained from polymerization of a 100:2.5 molar ratio of phthalonitrile monomers/prepolymers (see structure of [0026]-[0027]; examples)(instant claim 2) and known aromatic amine curing agents ([0015]; [0019]; [0025]-[0026]; [0029]), exemplified as m-APB (known abbreviation for 1,3-bis(3-aminophenoxy)benzene), wherein the composites are suitable for use as high-temperature adhesives, coatings, etc. ([0043]). Fowler and Pridohl are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled polymer matrix materials suitable for use as adhesives stable at high temperatures. Fowler further teaches the phthalonitrile precursor resins have comparable strength to that of epoxy and polyimide resins but with improved physical properties thereto ([0014]) and are curable by any known methods ([0034]). At the time of filing a person having ordinary skill in the art would have found it obvious to use the polymerizable monomers/polymers of Fowler as the matrix forming materials in Pridohl and would have been motivated to do so as Pridohl invites the use of any thermoplastically softenable monomers/polymers, epoxides, polyamide-imides, etc., and further as Fowler teaches the phthalonitrile matrix materials allow for adhesives having improved high temperature strength (abstract; [0018]; [0043]) and improved physical properties when used in place of epoxy resins and polyimide resins.
Regarding claim 4, Pridohl in view of Fowler renders obvious the composition as set forth above. Pridohl further teaches the diameters noted above. Pridohl does not specifically teach the equation as claimed.
Pridohl teaches the magnetic particles as set forth above comprising the claimed chemical structures. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicants to show otherwise (see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); see also In re Fitzgerald, 205 USPQ 594 (CCPA 1980)).
	Regarding claims 6-7, Pridohl in view of Fowler renders obvious the composition as set forth above. Pridohl further teaches the magnetic particles as set forth above. Pridohl exemplifies saturation magnetization values that meet the claimed range of 20 to 150 emu/g (claim 7). Pridohl does not specifically teach the claimed coercive force of 1 to 200 kOe.
However, Pridohl teaches the magnetic particles as set forth above comprising the claimed chemical structures. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 13, 15 and 17, Pridohl in view of Fowler renders obvious the compositions as set forth above. Pridohl further teaches methods of making the composites wherein the polymerizable monomer/polymer components and magnetic particles are combined and the formulation is heated via inductive heating methods wherein the formulation is exposed to magnetic alternating fields in a frequency range of from 30 Hz to 100 MHz and/or electromagnetic alternative fields of microwave radiation in the range of from 0.3 to 300 GHz ([0034]-[0037]). Fowler teaches heating results in a curing reaction between the phthalonitrile monomers/prepolymers components and amine curing agents (examples; [0030]; [0036]).
	Regarding claim 14, Pridohl in view of Fowler renders obvious the method as set forth in claim 13 above. Pridohl teaches applying the alternative current magnetic field in the ranges noted above (instant ‘first step’). While Pridohl does not specifically teach application of a second alternate current magnetic field at a second frequency, Pridohl does teach both medium and high frequency alternating current magnetic ranges are suitable ([0035]) and also teaches combining alternating current fields with direct current magnetic fields ([0037]). As such it would have been obvious to one of ordinary skill in the art to utilize multiple alternating current magnetic field exposure steps and arrive at the instant invention with a reasonable expectation of success for the purpose of obtaining effective energy input and heating. 
	Regarding claim 16, Pridohl in view of Fowler renders obvious the method as set forth in claim 13 above. Pridohl further teaches adjusting the energy input in an effective manner and teaches adjusting the resonance frequency, in addition to the microwave radiation, using a direct current field strength of from 0.001 to 10 tesla ([0037]). While Pridohl does not specifically teach adjusting the alternating current field strength as claimed, Pidohl does teach the frequency and energy inputs are result effective parameters that may be adjusted as needed to obtain an effective heating. 
The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the alternating current field strength and would have been motivated to do so to obtain effective energy input and heating.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pridӧhl et al. (US PGPub 2009/0230347; hereinafter “Pridohl”) in view of Fowler et al. (US PGPub 2006/0194944) as set forth in claim 1 above and further in view of Hennig et al. (US PGPub 2013/0063296).
Pridohl in view of Fowler renders obvious the composition as set forth above. Pridohl teaches use of multiple magnetic particles but does not specifically teach the further inclusion of metal conductive particles as claimed. However, Hennig teaches polymer matrices filled with magnetic particles (abstract), including the type taught by Pridohl (Henning a3)-a5) [0050]-[0052], [0089]-[0123]), and teaches combinations of such magnetic particles with other magnetic metallic nanoparticles of cobalt or nickel (a1) [0053]) and/or ferromagnetic metallic nanoparticles of Al, Co, Cu, Fe, Ni, etc. (a2) [0075]-[0078]). Henning and Pridohl are analogous art and are combinable because they are concerned with the same field of endeavor, namely magnetic particle filled polymer composites. At the time of filing a person having ordinary skill in the art would have found it obvious to include further nanoparticles as taught by Henning in the composites of Pridohl and would have been motivated to do so as Henning teaches mixtures of magnetic nanoparticles for their respective advantages, wherein coated magnetic metallic nanoparticles advantageously impart dielectric absorption ([0054]) and ferromagnetic metal nanoparticles advantageously impart ferromagnetic properties ([0075]). 
Henning does not specifically teach the conductivity of 8 MS/m or more (claim 10) or the relative magnetic permeability of 90 or more (claim 12). However, Henning teaches the claimed conductive particles as set forth above comprising the claimed chemical structures. It is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/347,367 in view of Fowler et al. (US PGPub 2006/0194944). The claims of the instant and copending applications are directed to substantially similar curable compositions of a polymer forming material and substantially similar magnetic particles, having substantially similar physical, electrical and magnetic properties, and further components, as well as substantially similar methods of making and curing the compositions. The claims of the copending application differ from the instant claims in that the copending claims do not specifically teach phthalonitriles with a curing agent. However, Fowler teaches filled phthalonitrile composites comprising a matrix of a phthalonitrile material obtained from polymerization of a 100:2.5 molar ratio of phthalonitrile monomers/prepolymers (see structure of [0026]-[0027]; examples)(instant claim 2) and known aromatic amine curing agents ([0015]; [0019]; [0025]-[0026]; [0029]), exemplified as m-APB (known abbreviation for 1,3-bis(3-aminophenoxy)benzene), wherein the composites are suitable for use as high-temperature adhesives, coatings, etc. ([0043]). Fowler and the copending application are analogous art and are combinable because they are concerned with the same field of endeavor, namely filled thermosettable polymer matrix materials suitable for use as coating materials. At the time of filing a person having ordinary skill in the art would have found it obvious to use the polymerizable monomers/polymers of Fowler as the thermosetting polymer forming materials in the copending application and would have been motivated to do so as the copending application invites the use of and sets no limits on thermosettable monomers/polymers and further as Fowler teaches the phthalonitrile matrix materials allow for compositions having improved high temperature strength (abstract; [0018]; [0043]).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Amendments
	The 35 U.S.C. 103 rejections of claims 1-9 and 13-20 as unpatentable over Pridohl et al. (US PGPub 2009/0230347) in view of Fowler et al. (US PGPub 2006/0194944) and of claims 10-12 as unpatentable over Pridohl in view of Fowler and further in view of Hennig et al. (US PGPub 2013/0063296) are maintained. Applicant’s arguments (Remarks, pages 7-8) have been fully considered but were not found persuasive.
	Applicant argues that [0024] of Pridohl is referring to the matrix/domains of the oxides and does not teach selecting any suitable amorphous or crystalline monomers/polymers. The Examiner noted that beyond the teaching of [0024], Pridohl does teach the broad select-ability of the monomer/polymers in teaching that they may be selected from any suitable monomers/polymers which can be softened thermoplastically, polyurethanes, polyepoxides, polyamide-imides, etc. (see [0028]-[0029]).  While Pridohl invites selection of thermoplastically softenable monomers/polymers, Pridhol does not limit the suitable monomers/polymers thereto as a plurality of other resin types are also taught. Prodhol does not exclude thermoset materials as argued by Applicant and as such does not teach away (note claim 1 contains no recitations as to thermosetting properties) from phthalonitriles. It is noted that “thermosetting” is a term of art that means ‘curable by application of heat’ and Pridohl expressly teaches heating methods at temperatures from 150 to 1,100°C ([0030]; [0034]-[0037]); heating by induction means is heating. 

	Applicant argues that Fowler teaches the phthalonitriles monomers are only suitable for ‘conventional curing methods’. The Examiner disagrees and notes Fowler teaches the phthalonitrile materials have enhanced processability and are amenable to cost effective methods ([0013]), are melt-temperature adjustable ([0028]), and may be cured by any conventional method known ([0034]) at or below 375°C ([0022]; [0024]-[0025]). Fowler teaches resins having lower viscosity enables various processing methods with larger processing windows ([0012]-[0013]; [0024]; [0036]). Pridohl similarly teaches adjusting/controlling of viscosity of the compositions ([0053]-[0058]) and teaches heat treating methods from 150 to 1,100°C ([0030]; [0034]-[0037]). Given Pridohl teaches heat treating from 150 to 1,100°C, wherein the heat treating can be accomplished by induction heating methods, and given Fowler teaches curing of phthalonitrile resins occurs at or below 375°C, one of ordinary skill would fully expect the resin materials of Fowler to cure “sufficiently” in/by the methods of Pridohl, contrary to Applicant’s assertion. 

	The provisional nonstatutory obviousness type double patenting rejection of the instant cited claims as unpatentable over the cited claims of copending Application No. 16/347,367 in view of Fowler (US PGPub 2006/0194944) is maintained. Applicant’s arguments (Remarks, page 9) have been fully considered but were not found persuasive. 
	Applicant argues that it is not “clear” whether induction heating methods could be suitably used with high temperature resins such as phthalonitriles. The Examiner notes that ‘high temperature’ in reference to the phthalonitrile resin materials is referring to resins which are stable at high temperatures of use and is not referring to the temperature at which they are cured.  The Examiner notes that the argument presented does not apply to instant claims 1-12, directed to a curable composition and not to methods or even a cured product. Further with respect to instant claims 13-20 as the instant claims and the copending claims in view of Fowler teach the same method, Applicant appears to be asserting that the claimed method would not be capable of performing as claimed. The claims of the copending application invite ‘any’ thermosetting resin in the method of curing via application of a magnetic field. As noted by Applicant (Arguments page 8 and the Properties of Phthalonitriles appended thereto), phthalonitriles are thermosetting resins and as such one of ordinary skill would have no reason to doubt the curability of the resins of Fowler in the method of the copending application absent evidence to the contrary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767